         Case 2:19-cv-04034-JMY Document 87 Filed 08/21/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREN HEPP                                 :
                                           :
                                           :
                     Plaintiff,            :
                                           :       JURY TRIAL DEMANDED
              v.                           :
                                           :
                                           :
                                           :       Civil Action No. 19-cv-4034-JMY
FACEBOOK, INC., IMGUR, INC. ,              :
REDDIT, INC., GIPHY, INC.,                 :       NOTICE OF APPEAL
WGCZ S.R.O. and DOES 1-10                  :       IN A CIVIL CASE
                                           :
                     Defendants.           :

       Notice is hereby given that Plaintiff, Karen Hepp, in the above-captioned case hereby

appeals to the United States Court of Appeals for the Third Circuit from the Orders dated and

entered on June 5, 2020 and August 3, 2020, respectively, and Memoranda dated and entered on

June 5, 2020 and August 3, 2020, respectively, granting Defendants Facebook, Inc., Imgur, Inc.,

Reddit, Inc. and WGCZ S.R.O.’s Motions to Dismiss Plaintiff’s Amended Complaint.

Dated: August 21, 2020

Respectfully submitted,

COHEN FINEMAN, LLC
/s/Samuel B. Fineman
Samuel B. Fineman, Esq.

PA ID No. 75717
1999 Marlton Pike E., Suite 4
Cherry Hill, NJ 08003
Marlton, NJ 08053
(856) 304-0699 – tel.
(856) 489-5088 – fax
sfineman@cohenfineman.com
Counsel for Plaintiff, Karen Hepp
          Case 2:19-cv-04034-JMY Document 87 Filed 08/21/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appeal in a Civil

Case was served on this 21st day of August, 2020, upon counsel of record via the Court’s ECF

filing system.

                                                    /s/Samuel B. Fineman
                                                    Samuel B. Fineman




                                               2
